Gilbert, J.
A suit was instituted by a creditor to recover a judgment against the shareholders of au insolvent corporation, on the ground that said shareholders had organized the corporation and transacted business under the charter in the name of the corporation before the minimum capital stock had been subscribed. The case was previously in this court, when it was held that “ if at the time credit is extended the creditor knows the fact that the requisite amount of capital stock has not been subscribed, he cannot be said to have been misled, and relatively to him the subscriber to the stock would not be estopped from pleading such knowledge as a defense to a suit based on ” Civil Code (1910) § 2220. Farmers Warehouse & Fertilizer Co. v. Macon Fertilizer Works, 150 Ga. 429 (104 S. E. 207). The judgment was reversed and the case remanded to the trial court, where the controlling issue submitted was whether the creditor had knowledge of the fact that the requisite amount of the capital stock had not been subscribed. After evidence was submitted, a verdict was directed for the defendants. The plaintiff made a motion for a new trial, and amended the same; and the writ of error is to the judgment overruling such motion. Meld:
1. No cause for a reversal is shown in those grounds of the motion for a new trial which complain of the rulings of the court on the admissibility of evidence.
2. The evidence, without conflict, shows that the plaintiff’s agent who negotiated the sale of the fertilizer to the defendants, for the purchase-price of which judgment is sought, was fully informed that the requisite amount- of capital stock had not been subscribed before the sale was completed. Notice to such agent is notice to his principal.
3. There is no conflict in the evidence, and that introduced, with all reasonable deductions .or inferences therefrom, demanded the verdict for the defendants as directed.

■Judgment affirmed.


All the Justices concur.

Eldridge Gutts and A. J. & J. G. McDonald, for plaintiff.
Ral Lawson and Quincey & Bice, for defendants.'